ON MOTION EOR REHEARING.
MacIntyre, J.
Tbe option provided: “But if such payment is not made on or before such time [twelve o’clock noon, central standard time, July 31, 1937], time being of the essence of the contract, this agreement is mill, void, and of no effect, and shall expire and be binding on neither party.” This provision is one that time is of the essence of the contract, and a promise by the optionee to pay the money is not a fulfillment of the condition, but the money must also be paid or tendered within the time specified. Lockman v. Anderson, 116 Iowa, 236 (89 N. W. 1072); Winders v. Kenan, 161 N. C. 628 (77 S. E. 687). See the definition of option in Black v. Maddox, 104 Ga. 157, 162 (30 S. E. 723). Williston, in his latest edition of his work on contracts, said: “Where an option is conditional upon the payment of a sum of money, a promise by the offeree to pay the money is not a fulfillment of the condition, and therefore not an acceptance of the option. Nor is an option to purchase certain property conditional on payment of the purchase-price accepted by the optionee’s appropriation of the property.” 1 Williston on Contracts (rev. ed.), 218, § 75. See also 3 Williston on Contracts (rev. ed.), 2390, § 853 (note 3, 4). We can not feel but that we were correct when we stated in the third headnote that “The option contract in the case at bar contains an express provision to the effect that the optionee had to pay the stated price as a condition precedent to his right to demand delivery.” The motion for rehearing is overruled on each and every ground.

Behearmg denied.


Broyles, G. J., and Guerry, J., concur.